J-S30044-17

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA               :      IN THE SUPERIOR COURT OF
                                           :            PENNSYLVANIA
            v.                             :
                                           :
CONLEY LEON ROBINSON,                      :
                                           :
                  Appellant                :           No. 1126 MDA 2016

               Appeal from the Order entered June 20, 2016
             in the Court of Common Pleas of Dauphin County,
            Criminal Division, No(s): CP-22-CR-0002729-1986;
                          CP-22-CR-0002735-1986

BEFORE: SHOGAN, RANSOM and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                            FILED JUNE 29, 2017

      Conley Leon Robinson (“Robinson”), pro se, appeals from the Order

denying his Petition for relief filed pursuant to the Post Conviction Relief Act

(“PCRA”).1 See 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      On November 3, 1986, Robinson was arrested and charged with two

counts of robbery and three related offenses. On March 15, 1988, Robinson

pled guilty to two counts of robbery and the related offenses. The trial court




1
  Here, Robinson filed a “Motion to Grant Time Served/Vacate Sentence.” It
is well-settled that any motion filed after the judgement of sentence
becomes final will be treated as a petition filed pursuant to the PCRA.
Commonwealth v. Jackson, 30 A.3d 516, 521 (Pa. Super. 2011). Indeed,
“[the PCRA] shall be the sole means of obtaining collateral relief and
encompasses all other common law and statutory remedies for the same
purpose.” 42 Pa.C.S.A. § 9542. In his Motion, Robinson raises a challenge
to the legality of his sentence. Because Robinson filed his Motion after his
judgment of sentence became final, and the PCRA provides a remedy for his
claims, the Motion is properly treated as a PCRA Petition.
J-S30044-17


imposed an aggregate prison sentence of ten to twenty years.2 Robinson did

not file a direct appeal.

      On June 6, 2016, Robinson filed the instant Petition.       On June 20,

2016, the PCRA court denied the Petition. Robinson filed a timely Notice of

Appeal and a court ordered Pa.R.A.P. 1925(b) Concise Statement.

            We review an order [denying] a petition under the PCRA in
      the light most favorable to the prevailing party at the PCRA
      level. This review is limited to the findings of the PCRA court
      and the evidence of the record. We will not disturb a PCRA
      court’s ruling if it is supported by the evidence of record and is
      free of legal error.

Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012) (citations

omitted).

      In his Petition, Robinson indicates that the sentence in question has

expired. PCRA Petition, 6/6/16, at 1. It is well-settled that to be eligible for

relief under the PCRA, the petitioner must be “currently serving a sentence

of imprisonment, probation or parole for the crime[.]”            42 Pa.C.S.A.

§ 9543(a)(1)(i); see also Commonwealth v. Hart, 911 A.2d 939, 942 (Pa.

Super. 2006).      Here, Robinson would have finished serving his aggregate

prison sentence of ten to twenty years, at the latest, in 2008.            Thus,

Robinson would not be eligible for relief under the PCRA. See 42 Pa.C.S.A.

§ 9543(a)(1)(i).




2
 The record includes an Order dated November 16, 1988, which grants
Robinson credit for time served from November 3, 1986, to March 15, 1988.


                                  -2-
J-S30044-17


     However, even if Robinson is currently in prison, his Petition is facially

untimely under the PCRA and he did not plead and prove any timeliness

exceptions under the PCRA, see 42 Pa.C.S.A. § 9545(b)(1)(i-iii).3

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/29/2017




3
  Here, Robinson claims that his sentence is illegal based upon Johnson v.
United States, 135 S. Ct. 2551 (2015). In Johnson, the Supreme Court of
the United States held that the residual clause of the Armed Career Criminal
Act’s (“ACCA”) definition of a violent felony was unconstitutional. See
Johnson, 135 S. Ct. at 2557, 2563. However, Robinson was not sentenced
under the ACCA, and is therefore not entitled to relief under Johnson.


                                 -3-